Order entered July 22, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01537-CV

                  MARSHA JERRY AND JASON CHAMBERS, Appellant

                                            V.

                TEXAS DEPARTMENT OF TRANSPORTATION, Appellee

                     On Appeal from the 422nd Judicial District Court
                                Kaufman County, Texas
                           Trial Court Cause No. 88069-422

                                        ORDER
         We DENY appellants’ July 21, 2014 motion seeking permission to file supplemental

brief.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE